Per Curiam.

The wages of the outward voyage were due at Messina, because freight was earned by the delivery of the outward cargo. The return states that the whole of the outward cargo was disposed of, “ excepting about 20 hogsheads of tobacco, and some sugar.”
*229The only question in this case is, whether the recovery was not for too much, as wages were allowed up to the time of the capture~ The ship lay seven months at Messina. What was the cause of this enormous delay does not appear. It is chargeable to the act of the captain, for he was absent nearly the whole of that time, and the seamen were not to lose their wages in such a case. The ship sailed from Messina, with a cargo of salt, and, as it was said, for Gottenburgh. This was a new intermediate European voyage; and, without imputing fraud to the captain, the capture put an end to the wages, as well as the freight arising upon this voyage. Perhaps it would be rigorous, and unreasonable, to deduce, from the loose testimony upon that point, a collusion between the master and the commander of the privateer; and if not, then wages were not to be allowed after the departure from Messina.
How much time elapsed between the departure and the capture does not appear. It may. not have been three days, and for such a small and trifling excess in the damages, the judgment ought not to be reversed. If the capture was from concert and arrangement, the wages were clearly due up to the time of the capture, if not until the seamen could return to the United States.
Judgment affirmed»